Citation Nr: 0527824	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  94-28 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 decision by the RO in Newark, New 
Jersey, which denied service connection for PTSD.

In October 1996, the Board remanded this case in order to 
complete further development.  

In October 2002, the Board sent the veteran a letter 
informing him that the Veterans Law Judge (formerly Board 
Member) who conducted his hearing in June 1996, is no longer 
employed by the Board.  The veteran was then given the 
opportunity to request another Board hearing, and was advised 
that if he did not respond within 30 days it would be assumed 
that he did not want another hearing.  He did not respond.

In October 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional requested 
development.  Regulations authorizing such development were 
invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In July 
2003, the Board remanded the veteran's claim for completion 
of the development undertaken in October 2002. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

It does not appear that most of the development directed in 
the Board's previous remand was undertaken prior to the case 
being returned to the Board.

Accordingly, the case is REMANDED for the following:

1.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records  (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
the following description of these 
alleged stressors  identified by the 
veteran:  exposure to incoming rocket, 
mortar, and sniper attacks  (with 
casualties).  Provide USASCRUR with 
copies of any personnel records obtained  
showing service dates, duties, and units 
of assignment.

2.  After completion of the foregoing, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a post-traumatic stress disorder 
examination.  Send the claims folder to 
the examiner for review. The examiner 
should determine whether a diagnosis of 
post-traumatic stress disorder  is 
warranted.  If the diagnosis is 
warranted, the examiner should report the 
stressors that  support that diagnosis.  
The record reflects that the veteran has 
reported both in-service, and post-
service stressors.

3.  If it is not feasible to conduct 
development directed in this remand, that 
fact, and the reasons why the development 
is not feasible should be documented.

4.  After the development requested above 
has been completed to the extent 
possible, re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board if otherwise 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




